UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4450


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FRANKLIN DELANO FRANCIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-01262-CMC-1)


Submitted:    December 2, 2009              Decided:    January 4, 2010


Before KING and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. W. Walter Wilkins, United States
Attorney, Anne Hunter Young, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Franklin     Delano       Francis     pled        guilty   to    illegal

reentry, 8 U.S.C. § 1326(a), (b)(2) (2006), and was sentenced to

a term of forty-one months imprisonment.                      Francis appeals his

sentence, contending that the district court erroneously ruled

that it could not consider fast-track disparity as a reason to

vary below the advisory guideline range, and that his within-

guideline sentence was unreasonable as a result.                  We affirm.

            A    sentence    is    reviewed     for   reasonableness        under    an

abuse of discretion standard.             Gall v. United States, 552 U.S.

38, 51 (2007).        This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                            Id.

After determining whether the district court properly calculated

the defendant’s advisory guideline range, we consider whether

the district court considered the § 3553(a) factors, analyzed

the    arguments      presented     by    the    parties,       and    sufficiently

explained   the    selected       sentence.      Id.;    see    United     States    v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (holding that, while

the “individualized assessment need not be elaborate or lengthy,

. . . it must provide a rationale tailored to the particular

case   . . .    and   [be]   adequate     to    permit    meaningful        appellate

review”).       Finally, we review the substantive reasonableness of

the    sentence,      “taking      into   account       the     totality     of     the



                                          2
circumstances[.]”        United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007).

             Francis    contends         that      the   district    court   failed   to

consider fast-track disparity as a reason to impose a below-

guidelines sentence, which rendered his sentence unreasonable.

However, the record clearly demonstrates that the district court

considered a variance based on fast-track disparity and decided

that    it   would     not     be    justified        in   his   case.       The   court

appropriately treated the guidelines as advisory, considered the

guidelines range and the factors in § 3553(a), then explained

why a sentence below the guidelines range was not warranted.

Thus, the district court committed no procedural errors.

             With    respect        to   the       substantive      reasonableness    of

Francis’ sentence, we presume that a sentence imposed within the

properly calculated guidelines range is reasonable.                            Rita v.

United States, 551 U.S. 338, 347 (2007) (upholding presumption

of     reasonableness        for    within-guidelines         sentence).        Francis

contends that the district court should have imposed a below-

guideline sentence, relying on the First Circuit’s decision to

affirm, in United States v. Rodriguez, 527 F.3d 221 (1st Cir.

2008), a downward variance sentence intended to compensate for

the lack of a fast-track program in that district.                       The district

court considered Rodriguez, but decided against a variance and

explained     its      reasoning.               Applying     the      presumption     of

                                               3
reasonableness       to    Francis’     within-guidelines         sentence,        which

Francis has failed to rebut on appeal, we conclude that the

district court did not abuse its discretion in sentencing him to

a forty-one-month sentence and that the sentence is reasonable.

              We   therefore      affirm        the   sentence    imposed     by    the

district    court.        We    dispense    with      oral   argument    because     the

facts   and    legal      contentions      are    adequately     presented     in    the

materials     before      the   court   and       argument    would     not   aid   the

decisional process.

                                                                              AFFIRMED




                                            4